DISMISS and Opinion Filed November 22, 2019.




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-19-00748-CV

                         HKS/WS, A JOINT VENTURE, Appellant
                                         V.
                          HALFF ASSOCIATES, INC., Appellee

                      On Appeal from the 14th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-17-17458

                            MEMORANDUM OPINION
                          Before Justices Myers, Schenck, and Carlyle
                                   Opinion by Justice Myers
       Before the Court is the parties’ joint motion to dismiss this appeal as they have settled

their differences. We grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(2).




                                                  /Lana Myers/
                                                  LANA MYERS
                                                  JUSTICE



190748F.P05
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

HKS/WS, A JOINT VENTURE, Appellant                  On Appeal from the 14th Judicial District
                                                    Court, Dallas County, Texas
No. 05-19-00748-CV        V.                        Trial Court Cause No. DC-17-17458.
                                                    Opinion delivered by Justice Myers. Justices
HALFF ASSOCIATES, INC., Appellee                    Schenck and Carlyle participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that each party bear its own costs of this appeal.


Judgment entered this 22nd day of November, 2019.




                                             –2–